Citation Nr: 0919749	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a bilateral hand 
disability, including as secondary to service-connected 
bilateral foot disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1967, and from May 1974 to August 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  At his request the Veteran was 
scheduled for a hearing at the RO in February 2008; he failed 
to appear for such hearing.  The matter was before the Board 
in August 2008 when it was remanded for further development.  

The Board notes, as previously, that while the July 2003 
rating decision on appeal included other issues, as did the 
statement of the case (SOC) issued in February 2005, the 
Veteran's substantive appeal received in April 2005 
specifically limited his appeal to the issue of service 
connection for a bilateral hand disability.  Hence, that is 
the only issue addressed in the February 2005 SOC that is 
before the Board.  


FINDING OF FACT

The Veteran's bilateral hand disability is not shown to be 
related to his service or to have been caused or aggravated 
by his service-connected bilateral foot disabilities.  


CONCLUSION OF LAW

Service connection for a bilateral hand disability, including 
as secondary to service connected bilateral foot 
disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claims.  While he did not receive 
notice prior to the initial rating decision, an October 2008 
letter provided essential notice prior to the readjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claims.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran was also informed of disability rating and effective 
date criteria in the October 2008 letter.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs) and available 
postservice treatment records.  He has not identified any 
pertinent evidence that remains outstanding.  The RO secured 
a May 2004 VA medical opinion in his matter.  The Board is 
satisfied that evidentiary development is complete; VA's duty 
to assist the Veteran is met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Factual Background

The Veteran's STRs are silent for complaints or findings 
related to bilateral hand disabilities, including fibromas, 
carpal tunnel, or Dupuytren's contracture of either hand.  A 
January 1966 treatment report for plantar fibroma of the left 
foot noted there was no evidence of Dupuytren's contracture 
in either hand.  Both his August 1967 and June 1980 service 
separation examinations found normal upper extremity and skin 
evaluations.  

VA treatment records show that in March 2000, the Veteran 
underwent open right carpal tunnel release, with complaints 
of severe numbness and tingling in both hands (right greater 
than left).  An August 2001 treatment report notes that the 
Veteran's medical history includes Dupuytren's contracture.  
A January 2002 report shows the Veteran underwent the release 
of left hand trigger fingers (long finger and ring finger) 
and excision of nodules from the palmar fascia, due to a 
diagnosis of Dupuytren's disease of the palmar fascia.  A 
January 2003 treatment record reported the Veteran underwent 
right hand Dupuytren's contracture release.  

In a May 2004 VA opinion as to a possible relationship 
between the Veteran's Dupuytren's contracture of his right 
hand and his plantar fibromas, the examiner opined that it 
was "less likely as not that this veteran's Dupuytren's 
contracture of his right hand is similar to his service 
connected residuals of left plantar fibromas and keratosis."  
The examiner, providing treatise evidence to support his 
opinion, noted that the Merck Manual described Dupuytren's 
contracture as an autosomal dominant condition with variable 
penetrance which occurs more commonly in patients with 
diabetes, alcoholism, or epilepsy.  

A December 2005 VA treatment record notes that the Veteran 
had had three orthopedic operations on his hands.  
C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability, (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran alleges that his bilateral hand disability was 
incurred in service or that it is related to his service 
connected bilateral foot disabilities.  The evidence of 
record shows the Veteran has a current bilateral hand 
disability; VA treatment records reveal diagnoses of carpal 
tunnel and Dupuytren's contracture. An August 1981 rating 
decision established service connection for plantar fibroma 
of the left foot, and an April 1998 rating decision 
established service connection for dermatofibromas of the 
right foot.  What remains to be established to substantiate 
the direct service connection theory of entitlement is that 
there is a nexus between an event, disease, or injury in 
service and the current bilateral hand disability.  To 
substantiate a secondary service connection theory of 
entitlement, the Veteran must establish that his bilateral 
hand disability was caused or aggravated by his service-
connected bilateral foot disabilities (as alleged).  A 
preponderance of the evidence is against both the direct and 
secondary service connection theories of entitlement.  

Regarding the direct service connection theory, there is no 
competent (medical) evidence that relates the Veteran's 
current bilateral hand disability to an event, disease, or 
injury in service.  The Veteran's STRs are silent for 
complaints or findings pertaining to hand disability.  
Notably, the first time a hand disability is identified in 
the medical evidence of record is in March 2000, 
approximately 23 years after service.  Such a lengthy time 
interval between service and the initial postservice notation 
of a disability is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (In a case seeking service 
connection on the basis that a pre-existing disability was 
aggravated in service).  

Regarding secondary service connection, there is no competent 
(medical) evidence to the effect that the Veteran's service-
connected bilateral foot disabilities either caused or 
aggravated his bilateral hand disability.  The only competent 
evidence in the record that specifically addresses this 
matter, the opinion by the May 2004 VA examiner, indicates 
that it is "less likely than not that th[e] veteran's 
Dupuytren's contracture of his right hand is similar to his 
service connected residuals of left plantar fibromas and 
keratosis."  As the opinion is by a physician (who is 
qualified to provide such), is based on a review of the 
Veteran's claims file, and includes explanation of the 
rationale for the opinion (with treatise evidence supporting 
it), it has substantive probative value.  Because there is no 
competent evidence to the contrary, the Board finds the 
opinion persuasive.  

The Veteran's own statements relating his current bilateral 
hand disability to an injury in service or to his service-
connected bilateral foot disabilities are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Additionally, the Veteran's 
statements regarding a doctor telling him that his bilateral 
hand disability is related to his feet disabilities are 
unsupported by the record as reports do not show any such 
statements and merely note the Veteran's disabilities and 
treatment.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
(finding that a layperson's account of what a physician 
purportedly said is too attenuated and inherently unreliable 
to constitute medical evidence).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Here, the competent clinical evidence fails to 
link bilateral hand disability to the Veteran's service 
connected bilateral foot disabilities or to his service.  As 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine does not apply; the 
claim must be denied.  


ORDER

Service connection for a bilateral hand disability, including 
as secondary to bilateral foot disabilities, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


